Name: Council Implementing Regulation (EU) 2015/325 of 2 March 2015 implementing ArticleÃ 13 of Regulation (EU) NoÃ 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  international trade
 Date Published: nan

 3.3.2015 EN Official Journal of the European Union L 58/41 COUNCIL IMPLEMENTING REGULATION (EU) 2015/325 of 2 March 2015 implementing Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (1), and in particular Article 13 thereof, Whereas: (1) On 26 April 2010, the Council adopted Regulation (EU) No 356/2010. (2) On 19 December 2014, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolutions 751 (1992) and 1907 (2009), deleted one person from the list of persons subject to restrictive measures set out in paragraphs 1, 3 and 7 of Security Council Resolution 1844 (2008). (3) Annex I to Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 356/2010 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 105, 27.4.2010, p. 1. ANNEX The entry in Annex I to Regulation (EU) No 356/2010 for the following person is deleted: Mohamed SA'ID